            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

DONNA CURLING, et al.

      Plaintiffs,
                                            CIVIL ACTION
      v.
                                            FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

      Defendants.


   NOTICE OF FILING EAC APPROVAL OF SOFTWARE CHANGE

     Pursuant to this Court’s earlier orders requiring the filing of

information regarding the approval of the software changes to the Dominion

BMDs, attached as Exhibit 1 is the approval from the Election Assistance

Commission received by the Secretary of State a few minutes ago.



     Respectfully submitted this 9th day of October, 2020.

                             Vincent R. Russo
                             Georgia Bar No. 242628
                             vrusso@robbinsfirm.com
                             Josh Belinfante
                             Georgia Bar No. 047399
                             jbelinfante@robbinsfirm.com
                             Carey A. Miller
                             Georgia Bar No. 976240
                             cmiller@robbinsfirm.com
                             Alexander Denton
Georgia Bar No. 660632
adenton@robbinsfirm.com
Robbins Ross Alloy Belinfante Littlefield LLC
500 14th Street, N.W.
Atlanta, Georgia 30318
Telephone: (678) 701-9381
Facsimile: (404) 856-3250

/s/Bryan P. Tyson
Bryan P. Tyson
Georgia Bar No. 515411
btyson@taylorenglish.com
Jonathan D. Crumly
Georgia Bar No. 199466
jcrumly@taylorenglish.com
James A. Balli
Georgia Bar No. 035828
jballi@taylorenglish.com
Diane F. LaRoss
Georgia Bar No. 430830
dlaross@taylorenglish.com
Bryan F. Jacoutot
Georgia Bar No. 668272
bjacoutot@taylorenglish.com
Loree Anne Paradise
Georgia Bar No. 382202
lparadise@taylorenglish.com
TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle, Suite 200
Atlanta, GA 30339
Telephone: 678-336-7249

Counsel for State Defendants




      -2-
                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing NOTICE OF FILING EAC APPROVAL OF SOFTWARE

CHANGE has been prepared in Century Schoolbook 13, a font and type

selection approved by the Court in L.R. 5.1(B).

                              /s/ Bryan P. Tyson
                              Bryan P. Tyson




                                     -3-
